 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TREMAYNE CARROLL,                                 No. 2:19-cv-2324 TLN CKD P
12                       Plaintiff,
13            v.                                        ORDER
14    STATE OF CALIFORNIA, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se with an action brought under 42 U.S.C. §

18   1983. On January 6, 2020, the court recommended that this action be dismissed for plaintiff’s

19   failure to file a completed request to proceed in forma pauperis or pay the filing fee. Plaintiff has

20   submitted what the court construes to be a request for an extension of time to submit his request

21   to proceed in forma pauperis. Good cause appearing, IT IS HEREBY ORDERED that:

22           1. The court’s January 6, 2020 findings and recommendations are vacated;

23           2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

24   Forma Pauperis By a Prisoner.

25   /////

26   /////

27   /////

28   /////
                                                        1
 1           3. Plaintiff shall submit, within thirty days from the date of this order, a completed

 2   application to proceed in forma pauperis. Plaintiff’s failure to comply with this order will result

 3   in a recommendation that this action be dismissed without prejudice.

 4   Dated: February 5, 2020
                                                      _____________________________________
 5
                                                      CAROLYN K. DELANEY
 6                                                    UNITED STATES MAGISTRATE JUDGE

 7

 8

 9   1
     carr2324.ext
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
